DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 5, references 51 and 53
Fig. 6, reference 18
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 6, line 3, “a migratory bird decoy body” should read “the migratory bird decoy body”.
Claim 8, line 4, “a migratory bird decoy body” should read “the migratory bird decoy body”.
Claim 10, page 10, line 7, “the surface” should read “a surface”.
Claim 17, line 1, “a first end of the shaft” should read “the first end of the shaft”.
Claim 17, line 1, “a strap” should read “the strap”.
Claim 20, line 5, “the surface” should read “a surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 14, the limitation of “a surface of any water in which the migratory bird decoy floats” is indefinite because it does not positively cite a water surface as the term “any water” indicates no particular water in which the migratory bird decoy floats. 
Claim 10, page 10, line 7, the limitation of “the surface of any water in which the decoy floats” is indefinite because it does not positively cite a water surface as the term “any water” indicates no particular water in which the migratory bird decoy floats.
Claim 18, line 4, the limitation of “the belt” lacks proper antecedent basis. 
Claim 20, line 5, the limitation of “the surface of any water in which the migratory bird floats” is indefinite because it does not positively cite a water surface as the term “any water” indicates no particular water in which the migratory bird decoy floats.
All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 10-12, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arvanitis et al. (US 6293042 B1).
Regarding claim 1, Arvanitis et al. discloses a migratory bird decoy wing assembly (10, 20) for mounting on a migratory bird decoy (12), the migratory bird decoy wing assembly comprising: 
an elongate shaft (38) having a first end (an end of 38 near 12) and an opposite second end (an end of 38 distal to 12); 
a first flexible flag (52) having a first edge portion (a first edge portion near 38, fig. 1) and a second edge portion (a second edge portion distal to 38, fig. 1) disposed opposite the first edge portion, wherein the first flexible flag is adapted to be mounted on the elongate shaft with the first edge portion of the flag proximal the elongate shaft and with the second edge portion of the flag distal the elongate shaft (fig. 1 at least shows 52 mounted on 38 with the first edge portion proximal to 38 and the second edge portion distal to 38) and flappingly displaceable relative the elongate shaft (col. 2, lines 51-62 at least); and 	
an elongate shaft mounting device (20) constructed and arranged to removably and nondestructively mount (fig. 4 shows 20 and 38 nondestructively removeable from 14) the elongate shaft on a body (14) of the migratory bird decoy so that the elongate shaft extends transversely to the surface of the migratory bird decoy body (fig. 3 shows 38 extending across the surface of 14) and so that in a normal mounted operating state (fig. 3) of the migratory bird decoy wing assembly the first flexible flag is spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 52 and 38 spaced apart from 14) and a surface of any water in which the migratory bird decoy floats so that flapping movement of the first flexible flag produced by wind simulates the movement of a bird flapping its wing (functional recitation to which the structure of 52, 38, and 20 can perform the intended function of being spaced apart from a surface so that a flapping movement of the first flexible flag produced by wind simulates the movement of a bird flapping its wing	). 
Regarding claim 5, Arvanitis et al. discloses the migratory bird decoy wing assembly of claim 1, and further discloses wherein in the normal mounted operating state of the migratory bird decoy wing assembly (10, 20) the elongate shaft (38) extends perpendicular to an exterior surface portion (exterior surface of 14) of the migratory bird decoy body (fig. 3 shows 38 perpendicular to an exterior surface of 14).
Regarding claim 6, Arvanitis et al. discloses the migratory bird decoy wing assembly of claim 1, and further discloses wherein the elongate shaft mounting device (20) comprises an attachment device (22 and/or 24, 28) having a first portion (22 and/or 24) attachable to a migratory bird decoy body (14) and a second portion (28) attachable to the first end portion of the elongate shaft (38; fig. 2 shows 28 attachable to the first end portion of 38).
Regarding claim 7, Arvanitis et al. discloses the migratory bird decoy wing assembly of claim 6, wherein the first portion (22 and/or 24) of the attachment device is removably mounted on the migratory bird decoy body (fig. 4 shows 20 removably mounted from 14).
Regarding claim 8, The migratory bird decoy wing assembly of claim 1, further comprising a second elongate shaft (40), a second flexible flag (54) and a second elongate shaft mounting device (26) constructed and arranged to removably and nondestructively mount the second elongate shaft on a migratory bird decoy body (14) with the second elongate shaft extending transversely to the surface of the migratory bird decoy body (fig. 2 shows 40 arranged to be removably and nondestructively mounted to 26, fig. 3 shows 40 extending across the surface of 14).
Regarding claim 10, Arvanitis et al. discloses a migratory bird decoy (12) comprising: 
a migratory bird decoy body (14) having an exterior surface (an exterior surface of 14); 
a wing assembly (10, 20) including: 
an elongate shaft (38) having a first end (an end of 38 near 12) and an opposite second end (an end of 38 distal to 12); 
a first flexible flag (52) having a first edge portion (a first edge portion near 38) and a second edge portion (a second edge portion distal to 38) disposed opposite the first edge portion; 
wherein the first flexible flag is adapted to be mounted on the elongate shaft with the first edge portion of the flag proximal the elongate shaft and with 9LSO.02USU1 the second edge portion of the flag distal the elongate shaft (fig. 1 at least shows 52 mounted on 38 with the first edge portion proximal to 38 and the second edge portion distal to 38), the flag being flappingly displaceable relative the elongate shaft by wind (col. 2, lines 51-62 at least); and 
a wing assembly attachment assembly (20) constructed and arranged to removably mount the wing assembly on a migratory bird decoy body (14) with the elongate shaft extending transversely to the exterior surface of the migratory bird decoy body and upwardly so that the flexible flag is above and spaced apart from the surface of the migratory bird decoy body (fig. 3 shows 52 and 38 spaced apart from 14) and the surface of any water in which the decoy floats so that flapping movement of the flexible flag produced by wind simulates the movement of a bird flapping its wing (functional recitation to which the structure of 52, 38, and 20 can perform the intended function of being spaced apart from a surface so that a flapping movement of the first flexible flag produced by wind simulates the movement of a bird flapping its wing	).
Regarding claim 11, Arvanitis et al. discloses the migratory bird decoy of claim 10, and further discloses wherein the wing assembly elongate shaft (38) extends generally perpendicular to the next adjacent exterior surface of the migratory bird decoy body (fig. 3 shows 38 generally perpendicular to the exterior surface of 14).
Regarding claim 12, Arvanitis et al. discloses the migratory bird decoy of claim 11, and further discloses wherein the wing assembly (10) further includes a second elongate shaft (40) and a second flexible flag (54) supported by the wing assembly attachment assembly (20) on the migratory bird decoy body (12; fig. 1 at least shows 40 and 54 supported by 20).
Regarding claim 15, Arvanitis et al. discloses a method of making a migratory bird decoy (12) that produces movement simulating flapping bird wings (34, 36) without an electric power source (col. 2, lines 51-62 at least) comprising: 
providing a migratory bird decoy (12); 
mounting on a shaft (38) a flag (52) that flaps in response to wind (col. 2, lines 51-62 at least); 
mounting a first end (a first end of 38 by 14, fig. 1) of the shaft on a strap (32); and 
attaching the strap around the migratory bird decoy (see fig. 1 at least).
Regarding claim 16, Arvanitis et al. discloses the method of claim 15, and further discloses wherein attaching the strap around the migratory bird decoy comprises attaching the strap so that the shaft extends generally upwardly and perpendicular to a surface portion of the migratory bird decoy with the flag positioned above the migratory bird decoy (figs. 1 and 3 show 38 extending generally upwardly and perpendicular to a surface portion of 14 with 52 above 14).
Regarding claim 17, Arvanitis et al. discloses the method of claim 15, and further discloses wherein mounting a first end of the shaft (a first end of 38 by 14, fig. 1) on a strap (32) comprises: 
mounting a shaft receiving device (20) on the strap at a selectable position along the strap (22 and/or 24 of 20 allows for a selectable position in combination with 32); and
placing the first end of the shaft in operative engagement with the shaft receiving device (figs. 1-3 show the first end of 38 operatively engaged with 20).
Regarding claim 19, Arvanitis et al. discloses the method of claim 15, and further discloses wherein the decoy (12) is a waterfowl decoy (12 is a duck decoy, col. 2, line 16) with a weighted keel (16) and wherein attaching the strap (32) around the migratory bird decoy comprises buckling the strap proximate a position where it engages the weighted keel (fig. 1 shows 32 fastened proximate to a position engaging 16).
Regarding claim 20, Arvanitis et al. discloses the method of claim 15, and further discloses wherein attaching the strap (32) around the migratory bird decoy (12) comprises attaching the strap so that the shaft (38) extends generally upwardly and perpendicular to a surface portion of the migratory bird decoy with the flag positioned above the migratory bird decoy (fig. 3 shows 38 generally upwardly and perpendicular to an exterior surface of 14) such that in normal operation the flag does not touch the migratory bird decoy or the surface of any water in which the migratory bird decoy floats (52 does not touch 12, fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. as applied to claim 1 above, and further in view of Nelson (US 7823320 B1).
Regarding claim 2, Arvanitis et al. teaches the migratory bird decoy wing assembly of claim 1, and further teaches wherein the elongate shaft mounting device (20) comprises an elongate shaft engagement fastener (22) and a belt (32), but is silent regarding the elongate shaft engagement fastener being a buckle. 
Nelson teaches a migratory bird decoy wing assembly (1) including an elongate shaft engagement buckle (2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate shaft engagement fastener of Arvanitis et al. to be a buckle as taught by Nelson, since a simple substitution of one known equivalent element for another would obtain predictable results (both the fastening mechanism of Arvanitis et al. and the buckle would effectively secure the elongate shaft mounting device to the decoy body). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 3, Arvanitis et al. as modified by Nelson teaches the migratory bird decoy wing assembly of claim 2, and further teaches wherein the belt (32 of Arvanitis et al.) is adapted to be releasably strapped (fig. 3) around the migratory bird decoy body and wherein the shaft engagement buckle (2 of Nelson) is slidingly displaceable on the belt so that it is selectively positionable at a desired location relative the migratory bird decoy body (the structure of 2 of Nelson has openings which allow it to be slidingly displaceable and positionable at a desired location on 32 of Arvanitis et al.).
Regarding claim 4, Arvanitis et al. as modified by Nelson the migratory bird decoy wing assembly of claim 2, but is silent regarding wherein the elongate shaft is a tubular elongate shaft and wherein the shaft engagement buckle comprises a buckle horn receivable within the tubular elongate shaft.
Nelson further teaches a migratory bird decoy wing assembly (1) including an elongate shaft (15), wherein the elongate shaft is a tubular elongate shaft (15 is a tubular wing body, col. 3, lines 21-25) and wherein the shaft engagement buckle (2) comprises a buckle horn (10 and/or 11) receivable within the tubular elongate shaft (fig. 1 at least shows 10 and/or 11 receivable within 15; col. 3, lines 21-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate shaft of Arvanitis et al. as modified by Nelson to be a tubular elongate shaft as further taught by Nelson, in order to decrease the weight of the shaft and wing assembly and better inhibit a decoy from tipping when the wing assembly is attached.	
Regarding claim 9, Arvanitis et al. teaches the migratory bird decoy wing assembly of claim 1, but is silent regarding wherein the first flexible flag (14) comprises at least one of plastic, nylon, and metal foil.
Nelson teaches a migratory bird decoy wing assembly (1) including a first flexible flag comprising at least one of plastic, nylon, and metal foil (14 may be a flexible material such as plastic; col. 3, lines 21-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first flexible flag of Arvanitis et al. comprises at least one of plastic, nylon, and metal foil as taught by Nelson, in order to keep the flag from deteriorating due to use and weather, while allowing the flag to flexibly move in the wind.
Regarding claim 18, Arvanitis et al. teaches the method of claim 17, and further teaches a fastener body (22 and/or 24) that is operatively mounted on the belt (32), but is silent regarding wherein placing the first end of the shaft in operative engagement with the shaft receiving device comprises pushing a tubular first end of the shaft onto a buckle horn extending perpendicular to a buckle body that is operatively mounted on the belt.
Nelson teaches a migratory bird decoy wing assembly (1) wherein placing a first end (a first end of 15 by a tail end of 30, fig. 1) of a shaft (15) in operative engagement with the shaft receiving device comprises pushing a tubular first end of the shaft (15 is a tubular shaft with a tubular first end by a tail end of 30, fig. 1) onto a buckle horn (10) extending perpendicular to a buckle body (2) that is operatively mounted on a belt (24; fig. 1 at least shows 15, 10, and 2 operatively mounted on 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener body of Arvanitis et al. to be a buckle body as taught by Nelson, since a simple substitution of one known equivalent element for another would obtain predictable results (both the fastening mechanism of Arvanitis et al. and the buckle would effectively secure the fastening body operatively mounted on a belt). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first end of the shaft of Arvanitis et al. be a tubular first end of the shaft as taught by Nelson, in order to decrease the weight of the shaft and wing assembly and better inhibit a decoy from tipping when the wing assembly is attached.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a buckle horn as further taught by Nelson extending perpendicular to the buckle body of Arvanitis et al. as modified by Nelson that is operatively mounted on the belt of Arvanitis et al. as modified by Nelson in order to provide an additional means to support the connection of the wings, as taught by Nelson. 
The combination of Arvanitis et al. and Nelson would result in wherein placing the first end of the shaft (of Arvanitis et al.) in operative engagement with the shaft receiving device (of Arvanitis et al.) comprises pushing a tubular first end (as relied on Nelson) of the shaft onto a buckle horn (as relied on Nelson) extending perpendicular to a buckle body (as relied on Nelson) that is operatively mounted on the belt (of Arvanitis et al.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arvanitis et al. as applied to claim 10 above, and further in view of Gilsdorf (US 7131230 B1).	
Regarding claim 13, Arvanitis et al. teaches the migratory bird decoy of claim 10, but is silent regarding wherein the flexible flag comprises a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird.
Gilsdorf teaches a migratory bird decoy including a flexible flag (130; col. 3, lines 57-62) comprising a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird (col. 2 lines 63-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flexible flag of Arvanitis et al. comprise a color pattern, wherein the color pattern simulates a wing color pattern of a migratory bird as taught by Gilsdorf, in order to improve the resemblance of the decoy to better attract migratory birds.
Regarding claim 14, Arvanitis et al. as modified by Gilsdorf teaches the migratory bird decoy of claim 13, and further teaches wherein the flexible flag color pattern simulates a wing color pattern of a dove, duck, goose, or swan (col. 3, lines 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the flexible flag color pattern of Arvanitis et al. as modified by Gilsdorf simulate a wing color pattern of a dove, duck, goose, or swan, in order to in order to improve the resemblance of the decoy to better attract migratory birds.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BENEDETTO (US-2747316-A), Caccamo (US-3736688-A), Sobczak (US-5247900-A), and Weber (US-20170367321-A1) include similar features as the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643